     Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 1 of 25



                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

LENNY CAIN,                            :
                                            CIVIL ACTION NO. 3:17-0105
                    Petitioner         :
                                                 (JUDGE MANNION)
            v.                         :

WARDEN SPAULDING,                      :

                    Respondent         :

                               MEMORANDUM

I. Procedural Background

      Lenny Cain, an inmate confined in the Allenwood Medium Federal

Correctional Institution, White Deer, Pennsylvania, filed the above captioned

petition for a writ of habeas corpus, pursuant to 28 U.S.C. §2241. (Doc. 1,

petition). He challenges the Disciplinary Hearing Officer’s (DHO) imposition

of sanctions for two incident reports arising out of the same incident. Id.

Specifically, Petitioner alleges that his due process rights were violated

during the course of two separate prison disciplinary hearings. Id.

Specifically, he raises four issues in his petition for writ of habeas corpus:

      1. Bureau of Prisons’ Administrative Remedy, 28 CFR §542, is
      inadequate and ineffective to challenge the legality of a sanction
      imposed by the DHO without having first served the maximum
      punishment imposed, due to a loop hole that allows no time limit
      in writing, dismissing and again re-writing the charge until the
      punishment imposed is fully served or the inmate gives up
      appealing the charge.
     Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 2 of 25




      2. DHO Bittenbender violated inmate Cain’s due process rights
      in regard to Wolff v. McDonnell when he conducted a new DHO
      hearing after remand and vacation of the charge and sanction by
      the Regional Director by holding the hearing pro-forma exparte.

      3. DO Bittenbender sanctioned inmate Cain as a repeat offender
      for conduct that was part of the same incident as though he was
      a second offender requiring increased sanctions in violation of
      Cain’s right to fundamental fairness/due process.

      4. DHO Bittenbender violated inmate Cain’s rights to equal
      protections by being treated more harsh than others that are
      similarly situated when imposing sanctions.

Id. For relief, Petitioner requests the incident reports be expunged and his

good conduct time be restored. Id.

      By Memorandum and Order dated March 5, 2018, the late Honorable

William J. Nealon, dismissed the petition for writ of habeas corpus for

Petitioner’s failure to exhaust administrative remedies. (Doc. 12). On April

17, 2018, Plaintiff filed a timely notice of appeal. (Doc. 18).

      On May 24, 2019, the United States Court of Appeals for the Third

Circuit remanded the above captioned action for reconsideration of

Petitioner’s exhaustion of administrative remedies. (Doc. 26). Supplemental

briefing was then ordered. (Doc. 27).

      By Order dated September 11, 2020, the case having been reassigned

to the undersigned, was reopened, the Court’s March 5, 2018 Memorandum

and Order was vacated, Petitioner was found to have exhausted his
                                      -2-
     Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 3 of 25




administrative remedies and Respondent was directed to address the merits

of the petition. (Doc. 31). The petition is now ripe for disposition and, for the

reasons that follow, will be DENIED.



II. Factual Background

      On July 26, 2015, while confined in FCI-Allenwood, Petitioner was

served with Incident Report No. 2742429, charging him with Fighting, a Code

201 violation. (Doc. 7-1 at 18, Incident Report). The incident report, which

was written by Lieutenant B. Sudul, reads as follows:

      On July 26, 2015, at approximately 7:45 pm, the 3B Unit officer
      called for assistance due to three inmates fighting in the upper
      tier. Upon review of the institutional camera system, utilizing
      camera 219 at 7:48 pm, Inmate Graham, Jeremy #16188-171
      was standing on the upper tier when he was approached by
      Inmates Ormond, Cody #20118-078 and Cain, Lenny #42649-
      037. A brief discussion occurs and Inmate Ormond pushes
      Inmate Graham. As the fight progresses, Inmate Graham
      brandishes a swinging style weapon and continues to fight
      Inmate Ormond and Cain. Once the inmates were alerted to staff
      presence, they retreated to their assigned cells. Once the
      inmates were identified, they were escorted to the Lieutenant’s
      Office, photographed, medically assessed and placed in the
      Special Housing Unit. Additionally, a cell search was completed
      of cell 219. The unit officer located a combination lock inside a
      sock on his assigned bed. This item of contraband was the object
      Inmate Graham utilized during the altercation.

Id. On July 29, 2015, Petitioner appeared before the Unit Discipline

Committee (“UDC”). Id. Due to the severity of the charges, the UDC referred
                                      -3-
      Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 4 of 25




the charge to the Discipline Hearing Officer (“DHO”). Id. Petitioner was then

advised of his rights before the DHO and provided with a Notice of Discipline

Hearing before the DHO, which provided him an opportunity to request

witnesses and a staff representative, both of which he waived. Id.

      On August 12, 2015, Petitioner appeared for a hearing before DHO, D.

Krebs. (Doc. 2-1 at 5, DHO Report). At the onset of the hearing, Cain was

advised of his rights by the DHO, indicated he understood them and chose

to make the following statement:

      Never really got physical. He stole my headphones. We
      approached him about it, he got all crazy and went at my cellie.
      He stole my headphones, we had to do something.

Id.

      In addition to the Incident Report and Investigation, the DHO

considered the following documentary evidence: July 26, 2015 Memoranda

from B. Sudul and A. Watson; Evidence Photographs; and BOP Health

Services Clinical Encounters for Graham, Cain and Ormand. Id.

      The specific evidence relied on to support the DHO’s findings was as

follows:

      CAIN’s involvement in the incident, as noted in Section 11 of
      Incident Report 2742429, as provided by B. Sudul, Lt., was
      reviewed. Paraphrased, B. Sudul writes: On July 26, 2015, at
      approximately 7:45 pm, the 3B Unit officer called for assistance
      due to three inmates fighting in the upper tier. Upon review of the
                                     -4-
Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 5 of 25




institutional camera system, utilizing camera 219 at 7:48 pm,
Inmate Graham, Jeremy #16188-171 was standing on the upper
tier when he was approached by Inmates Ormond, Cody
#20118-078 and Cain, Lenny #42649-037. A brief discussion
occurs and Inmate Ormond pushes Inmate Graham. As the fight
progresses, Inmate Graham brandishes a swinging style weapon
and continues to fight Inmate Ormond and Cain. Once the
inmates were alerted to staff presence, they retreated to their
assigned cells. Once the inmates were identified, they were
escorted to the Lieutenant’s Office, photographed, medically
assessed and placed in the Special Housing Unit. Additionally, a
cell search was completed of cell 219. The unit officer located a
combination lock inside a sock on his assigned bed. This item of
contraband was the object Inmate Graham utilized during the
altercation.

The DHO believed the information provided by the staff member
involved in this case, as they derived no known benefit by
providing false information. The DHO finds the charge to be
supported in this case based upon the greater weight of evidence
cited in this report as well as the content of the inmate’s
statement directed toward the staff member.

Upon questioning by the DHO, Inmate CAIN, Lenny, Registration
42649-037 denied the charge. He elaborated upon his plea by
stating, “Never really got physical. He stole my headphones. We
approached him about it, he got all crazy and went at my cellie.
He stole my headphones, we had to do something.”

After the consideration of evidence documented above, the DHO
has drawn the conclusion the greater weight of the
evidence/some facts, listed in the paragraphs above, support(s)
the finding, inmate CAIN, Lenny, Register No. 42649-037,
committed the prohibited act(s) of Fighting with another person,
Code(s) 201 on 7/26/15, at or about 7:48 pm, in Upper Tier Unit
3B, at FCI Allenwood, PA.




                              -5-
     Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 6 of 25




Id. The DHO sanctioned Cain on the Code 201 violation to twenty-seven (27)

days loss of Good Conduct Time; thirty (30) days disciplinary segregation;

and three (3) months of loss of phone privileges, thru 11-11-2015. Id. The

DHO documented his reasons for the sanctions given as follows:

      CAIN’s involvement in a fight with another inmate potentially
      threatened not only the safety of the participants, but staff
      responding to the incident and other inmates in the area.
      Sometimes what appear to be isolated incidents (a fight in this
      case) evolve to involve others. With this, Disallowance of Good
      Conduct Time and Disciplinary Segregation is sanctioned in
      an effort to punish CAIN for his behavior, while Loss of
      Privileges (Phone) is used to hopefully deter him from this
      behavior in the future.

Id. Cain was advised of his appeal rights at the conclusion of the hearing. Id.

      On September 15, 2015, at the conclusion of an SIS investigation1

involving the fight from Incident Report No. 2742429, Cain received Incident

Report No. 2761143 from SIS Lt. Hughes, for Possession of a Weapon, a

Code 104 violation. (Doc. 2-1 at 8, Incident Report). The incident report

stated the following:

      On 9-15-15, at 11:30 a.m., SIS Case File ALM-15-0097,
      concluded that inmate Cain, Lenny, Reg. No. 42649-037, utilized
      a swinging weapon on July 26, 2015, during a fight with inmate


      1
        Upon conclusion of the internal investigation, on September 17, 2015,
the incident was referred to the FBI for possible prosecution. (Doc. 34-1 at
29). On September 18, 2015, the FBI declined in lieu of BOP administrative
sanctions. Id.
                                     -6-
     Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 7 of 25




      Graham, Jeremy, Reg. No. 16188-171. Upon review of the
      Institutional Camera System, camera 219 identifies inmate Cain
      swinging a homemade weapon, lock in a sock, at inmate Graham
      on July 26, 2015, on the tope (sic) tier of Unit 3B, at 7:48:35 p.m.,
      in an attempt to strike inmate Graham.

Id. On September 23, 2015, Petitioner appeared before the UDC. Id. The

UDC determined that “based on the camera footage, the UDC is forwarding

the incident report to the DHO for disposition.” (Doc. 2-1 at 9). Petitioner was

then advised of his rights before the DHO and provided with a Notice of

Discipline Hearing Before the DHO, which provided him an opportunity to

request witnesses and a staff representative. (Doc. 2-1 at 2). Although

Petitioner did not request witnesses, he did request a staff representative,

who appeared on his behalf. Id.

      On September 30, 2015, Petitioner appeared before DHO K.

Bittenbender for a discipline hearing. (Doc. 2-1 at 2, DHO Report). At the

outset of the hearing, Petitioner was advised of his rights before the DHO,

indicated he understood them and chose to provide the following statement:

“I’m guilty.” Id. The DHO then noted the following:

      No procedural issues were cited and no documentary evidence
      was presented for consideration. The DHO noted a delay in the
      discipline process. This was due to the report being referred to
      the FBI/AUSA for criminal prosecution. The agency referred the
      report back for disciplinary processing. The DHO did not believe
      this delay infringed upon the inmate’s ability to defend himself
      against the charged behavior, nor was it addressed as an issue.
                                      -7-
      Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 8 of 25




      Staff Representative, Ms. Mentz was disclosed all documents in
      reference to this case.

Id.

      In addition to the Incident Report and Investigation, the DHO

considered the following documentary evidence: Inmate Investigative Report

by S. Prutzman, dated July 30, 2015; CCTV surveillance (Unit 3B-219-219)

taken on July 26, 2015. Id.

      The specific evidence relied on to support the DHO’s findings was as

follows:

      During this discipline hearing, the following information was
      evidentiary and documented by the DHO in his findings. CAIN’s
      involvement in the incident, as noted in Section 11 of the Incident
      Report 2761143, as provided by M. Hughes, SIS Lt., was
      reviewed. Paraphrased, M. Hughes writes: On 7/26/15, at or
      about 11:30 am, SIS Case File ALM-15-0097, concluded that
      inmate CAIN, Lenny #42649-037, utilized a swinging weapon on
      July 26, 2015, during a fight with inmate Graham, Jeremy
      #16188-171. Upon review of the Institutional Camera System,
      camera 219 identifies inmate CAIN swinging a homemade
      weapon, lock in a sock at inmate Graham on July 26, 2015, on
      top tier of Unit 3B at 7:48:35 pm in an attempt to strike inmate
      Graham.

      Inculpatory evidence in the form of CCTV surveillance footage
      dated 7/26/15 corroborated the evidence cited in this report. The
      video footage clearly depicts the inmate using a homemade
      weapon to inflict bodily injury on the victim.

      The DHO believed the information provided by the staff member
      involved in this case, as they derived no known benefit by
      providing false information. The DHO finds the charge to be
                                     -8-
     Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 9 of 25




     supported in this case based upon the greater weight of evidence
     cited in this report as well as the inmate’s admission.

     Upon questioning by the DHO, Inmate CAIN, #42649-037
     admitted the charge. He elaborated upon his plea by stating, he
     was guilty. After the consideration of evidence documented
     above, the DHO has drawn the conclusion the greater weight of
     the evidence/some facts, listed in the paragraphs about,
     support(s) the finding, inmate CAIN, #42649-037 committed the
     prohibited act(s) of Possession of a weapon, Code(s) 104 on
     7/26/15, at or about 7:48 pm, in Unit 3B Top Tier, at FCI
     Allenwood, PA.

     Id. The DHO sanctioned Cain on the Code 104 violation to forty-one

(41) days loss of Good Conduct Time; sixty (60) days disciplinary

segregation; forfeiture of 100 days non-vested good conduct time, and 18

months loss of phone and visiting privileges. Id. The DHO documented his

reasons for the sanctions given as follows:

     CAIN’s possession of a weapon threatened the safety of both
     staff and inmates. Weapons in a correctional setting are solely
     possessed for the future infliction of serious bodily harm. This
     threatens not only the intended victim of weapon assaults, but
     others in the area and staff responding to incidents. Accordingly,
     the Disallowance of Good conduct Time and the Forfeiture of
     Non Vested Good Conduct Time is sanctioned to punish CAIN
     for his behavior, while the Loss of Privileges (Visit and Phone)
     and Disciplinary Segregation (Suspend 180 days pending clear
     conduct) is sanctioned in an effort to deter him from this type of
     behavior in the future. The DHO finds the charge for code 104 to
     warrant the Forfeiture of Non Vested Good Conduct Time in
     addition to the Disallowance of Good Conduct Time based on the
     offense being of a highly aggravated offense which greatly
     jeopardizes the safety of the staff and inmates.

                                    -9-
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 10 of 25




Id. Cain was advised of his appeal rights at the conclusion of the hearing. Id.

      On October 9, 2015, Petitioner filed an appeal to the Regional Director,

who, on November 6, 2015, remanded the disciplinary action based on the

following:

      You appeal the September 30, 2015, decision of the Discipline
      Hearing Officer (DHO) at FCI-Allenwood finding you committed
      the prohibited act of Possession of a Weapon, Code 104,
      Incident Report 2761143. You challenge the timing of this
      disciplinary action and contend you received a separate Incident
      Report for Fighting when Lieutenant reviewed the video on July
      16, 2015. You also contend that sanctions are not consistent with
      other inmates involved in the fight. A review of your appeal
      reveals questions concerning the disciplinary process.
      Accordingly, this disciplinary action is being remanded for further
      review and rehearing, if necessary. You will be notified of the
      date and time of further proceedings. After further proceedings,
      you may appeal again to this office, if you desire. Your appeal is
      partially granted.

(Doc. 2-1 at 27, Response).

      On February 24, 2016, Petitioner appeared before K. Bittenbender for

a re-hearing on Incident Report No. 2761143. (Doc. 2-1 at 12, DHO Report).

Petitioner was provided an opportunity for staff representation and to call

witnesses. (Doc. 34-1 at 19). Staff member S. Mentz was appointed as

Petitioner’s staff representative. Id. At the outset of the hearing, Inmate Cain

stated, “I have no statement.” Id. DHO Bittenbender relied on the




                                     - 10 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 11 of 25




documentary and specific evidence from Petitioner’s September 30, 2015

hearing as well as finding the following:

      Still footages of the CCTV are slightly blurry, however, the CCTB
      (High Definition Video) clearly depicts CAIN swinging a weighted
      object at Inmate GRAHAM as described in the report.

      Inculpatory evidence in the form of the Investigative Report dated
      7/30/15 from Lt. Prutzman corroborated the evidence cited in this
      report. The report indicates Inmate ORMOND and CAIN
      approached Inmate GRAHAM on the top tier of Unit 3B. After a
      brief conversation between ORMOND and GRAHAM, a fight
      begins. GRAHAM brandishes a swinging weapon and continues
      to fight with CAIN and ORMOND. CAIN also brandishes a
      swinging weapon and continues to attempt to strike GRAHAM
      with the weapon. CAIN and ORMOND had eluded to the fact that
      GRAHAM was in possession of property belonging to CAIN and
      believed him to be a thief.

      A rehearing was conducted to clear the record as to allow CAIN
      the ability to appeal any previous decisions imposed by the DHO.
      The sanctions imposed on 9/30/15 are sustained.

(Doc. 2-1 at 14, Rehearing DHO Report).

      On March 4, 2016, Petitioner again appealed to the Regional Director,

who, on March 30, 2016, again remanded, based on the following:

      You appeal the February 24, 2016, rehearing decision of the
      Discipline Hearing Officer (DHO) at FCI-Allenwood finding you
      committed the prohibited act of Possession of a Weapon, Code
      104, Incident Report No. 2761143. You deny committing the
      prohibited act. You contend that you were not notified of the
      rehearing and did not have adequate time to prepare a defense.
      You contend you did not have an opportunity to present a
      statement or call witnesses at the rehearing. You question the
      delay between the date the incident occurred, and the date the
                                    - 11 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 12 of 25




     reporting staff member became aware of the incident and wrote
     the Incident Report. A review of your appeal reveals questions
     concerning the disciplinary process. Accordingly, this disciplinary
     action is being remanded for further review and rehearing, if
     necessary. You will be notified of the date and time of further
     proceedings. After further proceedings, you may appeal again to
     this officer, if you desire. Your appeal is partially granted.

(Doc. 2-1 at 19, Response). In remanding for rehearing, the Regional

Director addressed the following concerns:

     Upon review, several concerns were noted. There is no
     documentation in the record indicating that the inmate was
     afforded the opportunity to call witnesses at the rehearing. The
     DHO Report appears to rely on inmate Cain’s waiver of
     witnesses which occurred prior to the initial DHO Hearing, as
     documented on the Inmate Rights at Discipline Hearing form
     dated September 23, 2015. As a rehearing was conducted, the
     inmate must be given a fresh opportunity to call witnesses,
     regardless of what occurred in connection with the prior DHO
     Hearing.

     The DHO does not address the concerns noted in the Region’s
     initial remand, Remedy No. 849544-R1, questioning why the
     inmate was only charged with fighting, but was not charged with
     possession of a weapon after a Lieutenant reviewed the video
     on the date of the incident. The Incident Report in which inmate
     Cain was charged with Code 201, Fighting, Incident Report No.
     2742429, was written and delivered to inmate Cain on July 26,
     2015. In contrast, the Incident Report in this case derives from
     the same incident but was written and delivered to inmate Cain
     more than one month later, on September 15, 2015. Although
     the DHO Report documents the Incident Report was suspended
     pending FBI/AUSA referral on September 15, 2015, it does not
     adequately explain the reason for the delay in the writing and
     delivery of Incident Report No. 2761143, for the time period
     between July 26, 2015, through September 15, 2015.

                                   - 12 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 13 of 25




     If this incident is to be supported, the Incident Report must be
     rewritten for the writer to adequately explain how they became
     aware of the incident. It is recommended that the investigator of
     the SIS case be the writer of the Incident Report, and accurately
     describe how and when they became aware of the incident,
     including when the video footage was reviewed. A new DHO
     Hearing must then be held, and inmate Cain must receive all the
     rights and opportunities at the rehearing that he would be given
     at a standard DHO Hearing, including the ability to prepare for
     the charge, to present a defense, and the opportunities to call
     witnesses and a staff representative.

     Therefore, this disciplinary is being remanded for further review.
     The reprocessing of this disciplinary action should not exceed 30
     days from the date of this memorandum. If you have any
     questions about this decision, please contact J. Hepner,
     Discipline Hearing Administrator, at (215) 521-7455. Thank you
     for your attention to this matter.

(Doc. 7-1 at 27, 28, Memorandum).

     On April 12, 2016, SIS Lieutenant Prutzman rewrote Incident Report

No. 2761143 to reflect the following:

     This incident is being re-written on 4/12/16 in regards for further
     clarification as well as in reference to the inmate’s appeal to
     NERO. The initial incident report was written by SIS supporting
     staff and not the investigator. This report is being rewritten to
     accurately reflect the inmate’s misconduct during this incident.
     On 9/15/15 at 11:30 am, SIS Case File ALM-15-0097 concluded
     Inmate CAIN #42649-037 utilized a weighted object inside a sock
     on July 26, 2015 during a fight with Inmate GRAHAM #16188-
     171. Upon closer examination of the mutual physical altercation
     between CAIN and GRAHAM; CAIN is depicted violently
     swinging a weighted object inside of a sock at Inmate GRAHAM.
     Specifically, Inmate ORMOND, #20118-078 and CAIN
     approached GRAHAM on the top tier of Unit 3B. After a brief
     conversation between ORMOND and GRAHAM, a fight ensues.
                                    - 13 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 14 of 25




      GRAHAM brandishes a swinging weapon and fights with
      Inmates CAIN and ORMOND. CAIN brandishes a swinging
      weapon and continues to attempt to strike GRAHAM with the
      weapon. This is observed on CCTV Camera 219, Unit 3B-219.
      The video clearly depicts both inmates GRAHAM and CAIN
      brandishing swinging type weapons and hitting each other with
      them. CAIN was initially provided an incident report for only
      Fighting (Incident Report#2742429). It wasn’t until during the
      course of the investigation that the video had revealed and
      depicted CAIN brandishing and using a homemade swinging-
      type weapon (weighted object inside of the sock).

(Doc. 7-1 at 56, Incident Report).

      On April 20, 2016, the Warden approved the UDC’s request for an

extension to conduct a hearing for Incident Report #2761143, stating that the

incident report was re-written on April 12, 2016 and received by the Unit

Team for processing on April 14, 2016. (Doc. 34-1 at 11). The hearing date

was changed from June 15, 2016 to June 29, 206. (Doc. 34-1 at 12).

Petitioner was permitted to request a staff representative, who did appear on

Petitioner’s behalf and witnesses. 2 Id. Petitioner was then provided with a

Notice of Discipline Hearing before the DHO and signed it, acknowledging

his right to a staff representative and witnesses. (Doc. 34-1 at 22).




      2 Although Petitioner requested Inmate Ormond as his only witness,
Inmate Ormond had been released and was unable to appear on Petitioner’s
behalf. Id.
                                     - 14 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 15 of 25




      On June 29, 2016, Petitioner appeared before DHO K. Bittenbender

for the rehearing on the rewritten Incident Report. (Doc. 7-1 at 58-61, DHO

Report). In addition to relying on the documentary evidence in the original

DHO report, DHO Bittenbender also relied on a June 15, 2016

Memorandum, authored by Lt. Sudul. Id. DHO Bittenbender sustained the

original sanctions, noting the following procedural issues:

      CAIN was appointed a Warden Appointed Staff representative.
      Mr. Bomboy was appointed. Mr. Bomboy reviewed all video
      evidence and supporting documentation.

      Mr. Bomboy stated he reviewed the video and clearly depicts
      CAIN brandishing a weapon (lock and sock).

      29 Jun 16 DHO Hearing: Inmate CAIN declined to make any
      statement.

      Staff Representative, Mr. Bomboy was disclosed all documents
      in reference to this case.

      In addition to the original specific evidence relied on to support the

original findings, DHO Bittenbender found the following:

      Inculpatory evidence in the form of memorandum from Lt. Sudul
      dated 6/15/16 corroborated the evidence cited in this report. Lt.
      Sudul writes: On July 26, 2015 I responded to a fight in Unit 3B.
      Upon a quick review of the video footage in the unit, I observed
      GRAHAM brandishing a weapon and utilizing it in a fight with
      ORMOND and CAIN. I did not initially observe CAIN brandishing
      a weapon at the time of the incident, however, it was clearly
      revealed upon closer review of the CCTB footage after I had
      written CAIN for code 201, Fighting. Upon closer review of the
      CCTV footage, CAIN is observed swinging a weighted object
                                    - 15 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 16 of 25




      inside of the sock at GRAHAM during the fight. It was in the best
      interest of the disciplinary process to have SIS write the incident
      report for code 104 to substantiate CAIN’s misconduct of
      possession of a weapon at the conclusion of the SIS
      investigation.

      The sanctions imposed on 9/30/15 and the subsequent
      rehearing held on 24 Feb 16 are being sustained.

      The DHO conducted a rehearing on 29 Jun 16 to address the
      reason why the incident report for code 104 had been written
      after a report for code 201 was written. The rehearing is to clear
      the record and to allow CAIN the ability to appeal any previous
      decisions imposed by the DHO. The video footage was reviewed
      by the DHO Staff Representative, the reporting officer and the
      initial responding/reporting lieutenant.

Id. The DHO informed Petitioner of his right to appeal the decision within

twenty (20) days under the Administrative Remedy Process. Id.

      On July 7, 2016, Cain filed Administrative Remedy No. 868330-R1 to

the Regional Director’s Office. (Doc. 2-1 at 22, Regional Appeal Response).

By Response dated July 8, 2018, the Regional Director rejected the appeal,

stating that “it is unclear if you are filing an appeal of the DHO Hearing of 6-

29-16 or a staff complaint” and “staff complaints should be filed at the

institution first.” Id. The Regional Director’s Office advised Cain to re-file if he

is appealing the DHO’s June 29, 2016, re-hearing of Incident Report No.

2761143, and to provide more specific information about his request/appeal,




                                       - 16 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 17 of 25




so that it may be considered. Id. The Regional Director’s Office provided Cain

with 10 days to re-file. Id.

      On July 19, 2016 Petitioner re-filed Administrative Remedy No.

868330-R1 (re-designated as Administrative Remedy No. 868330-R2). (Doc.

7-1 at 94, Administrative Remedy Generalized Retrieval).

      In a response dated August 16, 2016, the Regional Director denied

Petitioner’s appeal as follows:

      You appeal the June 29, 2016 decision of the Discipline Hearing
      Officer (DHO) at FCI-Allenwood, finding you committed the
      prohibited act of Possessing of a Dangerous Weapon, Code 104,
      Incident Report No. 2761143. You do not deny committing the
      prohibited act, but contend your due process rights were violated
      as the UDC review and DHO hearing were untimely. You request
      this appeal be granted like your previous appeals, and a new
      DHO be assigned to conduct the hearing.

      The DHO reasonably determined you committed the prohibited
      act based on the following. On April 12, 2016 incident report
      #2761143 was re-written for clarification of the incident which
      occurred on July 26, 2015. Specifically, on September 15, 2015
      an SIS investigation concluded you repeatedly swung a weighted
      object at another inmate during a fight in an attempt to inflict
      injury. This was observed by investigative staff upon a review of
      video footage of the incident. The DHO also viewed the video
      footage and detailed in his report observing you engage in this
      prohibited act. The DHO also relied upon an investigative report,
      and your admission in a previous hearing in which you admitted
      to committing the prohibited act.

      Your contention your due process rights were violated is without
      merit. A review of the record reveals that the Warden approved

                                    - 17 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 18 of 25




     an extension for the UDC review. Further, there is no time frame
     specified in policy for the DHO hearing to be completed.

     The record in this case reflects substantial compliance with
     Program Statement 5270.09, Inmate Discipline Program. The
     decision of the DHO was based upon the greater weight of the
     evidence, and the sanctions imposed were consistent with the
     severity level of the prohibited act. The sanctions imposed,
     disallowance of 41 days of good conduct time, 60 days of
     disciplinary segregation pending 180 days clear conduct,
     forfeiture of 100 days of non-vested good conduct time, and loss
     of 18 months of telephone and visitation privileges, were not
     disproportionate to your misconduct. Accordingly, your appeal is
     denied.

     If you are dissatisfied with this response, you may appeal to the
     General Counsel, Federal Bureau of Prisons. Your appeal must
     be received in the Administrative Remedy Section, Office of
     General Counsel, Federal Bureau of Prisons, 320 First Street,
     N.W., Washington, D.C. 20534, within 30 calendar days of the
     date of this response.

(Doc. 7-1 at 31, Response).



III. Discussion

     Liberty interests protected by the Fifth Amendment may arise either

from the Due Process Clause itself or from statutory law. Torres v. Fauver,

292 F.3d 141 (3d Cir. 2002). It is well-settled that “prison disciplinary

proceedings are not part of a criminal prosecution and the full panoply of

rights due a defendant in such proceedings does not apply.” Wolff v.

McDonnell, 418 U.S. 539, 556 (1974). Nevertheless, the Supreme Court
                                  - 18 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 19 of 25




found that there can be a liberty interest at stake in disciplinary proceedings

in which an inmate loses good conduct time. Id. Since Petitioner’s sanctions

did include the loss of good conduct time, Petitioner has identified a liberty

interest in this matter.

      In Wolff, the Supreme Court set forth the following minimum procedural

due process rights to be afforded to a prisoner accused of misconduct in

prison which may result in the loss of good time credit: (1) the right to appear

before an impartial decision-making body; (2) twenty-four hour advance

written notice of the disciplinary charges; (3) an opportunity to call witnesses

and present documentary evidence in his defense when it is consistent with

institutional safety and correctional goals; (4) assistance from an inmate

representative if the charged inmate is illiterate or complex issues are

involved; and (5) a written decision by the fact finder of the evidence relied

upon and the rationale behind the disciplinary action. Wolff, 418 U.S. at 563-

67. The Supreme Court has held that the standard of review with regard to

the sufficiency of the evidence is whether there is “any evidence in the record

that could support the conclusion reached by the disciplinary board.”

Superintendent v. Hill, 472 U.S. 445-46 (1985); see also Griffin v. Spratt, 969

F.2d 16, 19 (3d Cir. 1992). If there is “some evidence” to support the decision


                                     - 19 -
     Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 20 of 25




of the hearing examiner, the court must reject any evidentiary challenges by

the plaintiff. Hill, 472 U.S. at 457.

      The Bureau of Prisons has enacted specific procedures for disciplinary

proceedings. 28 C.F.R. §541.1, et seq. Under these procedures, a staff

member charges a prisoner with committing a prohibited act by issuing an

incident report. 28 C.F.R. §541.5(a). The incident report ordinarily must be

issued within 24 hours of the time the staff member became aware of the

prisoner’s involvement in the incident. Id. The incident is then investigated.

Id. at §541.5(b).

      After the incident is investigated, the UDC reviews the incident report

and takes one of the following actions: 1) finds that the prisoner committed

the prohibited act charged and/or a similar prohibited act as reflected in the

incident report; 2) finds that the prisoner did not commit the prohibited act

charged; or 3) refers the incident report to the DHO for further review. Id. at

§541.7(a). Prohibited acts are separated into four categories based on

severity: Greatest, High, Moderate, and Low. Id. at §541.3(a). If a prisoner is

charged with a prohibited act in the Greatest or High category, the UDC

automatically refers the incident report to the DHO for further review. Id. at

§541.7(a)(4).


                                        - 20 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 21 of 25




      Under the regulations, when an incident report is referred to the DHO,

a disciplinary hearing is conducted in accordance with the procedures set

forth at 28 C.F.R. §541.8. The prisoner is entitled to notice of the charges at

least 24 hours before the hearing. Id. at §541.8(c). The prisoner is entitled to

appear at the hearing and is entitled to staff representation at the hearing.

Id. at §541.8(d) & (e). The prisoner is entitled to make a statement and to

present documentary evidence. Id. at §541.8(f). A prisoner may request to

have witnesses appear at the hearing on his behalf, but the DHO may refuse

to call requested witnesses if they are not reasonably available, if their

presence would jeopardize institutional security, or if they would present

repetitive evidence. Id. The DHO considers all evidence presented at the

hearing. Id. The decision of the DHO must be based on at least some facts

and, if there is conflicting evidence, the decision must be based on the

greater weight of the evidence. Id. Following the hearing, the DHO must

provide a written report documenting that the prisoner was advised of his

rights. Id. at §541.8(h). The report must document the evidence relied upon

by the DHO, the findings of the DHO, the sanctions imposed by the DHO,

and the reasons of the DHO for imposing those sanctions. Id.

      In the instant case it is clear from the record that Cain was afforded all

of the required procedural rights set forth in Wolff. In accordance with BOP
                                     - 21 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 22 of 25




regulations, Cain received written notice of both disciplinary charges at least

twenty-four hours prior to his hearings and rehearings; he appeared at the

hearings and rehearings and made statements regarding the charges; he

was given the right to a staff representative, an opportunity to present

witnesses and provide documentary evidence (though he chose not to do

so); and he was given written statements explaining the DHO’s decisions in

both proceedings. See Wolff, 418 U.S. at 564–66. Specifically, DHO

Bittenbender reviewed the CCTV, the SIS investigation/incident report,

Memoranda from B. Sudul and A. Watson; Evidence Photographs; and BOP

Health Services Clinical Encounters for Graham, Cain and Ormand. Thus,

the record clearly contains “some evidence” to support the DHO’s conclusion

that Cain was guilty of both fighting and possession of a weapon.

      In addition to finding that there was some evidence to support the

DHO’s findings of guilt, the Court also finds that all sanctions imposed by the

DHO were within the limits of 28 C.F.R. §541.3. Petitioner was found guilty

of a 100-level, greatest severity level prohibited act and a 200-level, high

severity level prohibited act. Pursuant to 28 C.F.R. §541.3, the following are

the sanctions available for 100-level offenses:

      A. Recommend parole date rescission or retardation.
      B. Forfeit and/or withhold earned statutory good time or non-
      vested good conduct time (up to 100%), and/or terminate or
                                    - 22 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 23 of 25




     disallow extra good time (an extra good time or good conduct
     time sanction may not be suspended).
     B.1. Disallow ordinarily between 50% and 75% (27-41 days) of
     good conduct time credit available for year (a good conduct time
     sanction may not be suspended).
     C. Disciplinary segregation (up to 12 months)
     D. Make monetary restitution.
     E. Monetary fine.
     F. Loss of privileges (e.g. visiting, telephone, commissary,
     movies, recreation).
     G. Change housing (quarters).
     H. Remove from program and/or group activity.
     I. Loss of job.
     J. Impound inmate’s personal property.
     K. Confiscate contraband.
     L. Restrict to quarters.
     M. Extra duty.

     Additionally, the following sanctions are available for 200-level

offenses:

     A. Recommend parole date rescission or retardation.
     B. Forfeit and/or withhold earned statutory good time or non-
     vested good conduct time up to 50% or up to 60 days, whichever
     is less, and/or terminate or disallow extra good time (an extra
     good time or good conduct time sanction may not be
     suspended).
     B.1. Disallow ordinarily between 25% and 50% (14-27 days) of
     good conduct time credit available for year (a good conduct time
     sanction may not be suspended).
     C. Disciplinary segregation (up to 6 months)
     D. Make monetary restitution.
     E. Monetary fine.
     F. Loss of privileges (e.g. visiting, telephone, commissary,
     movies, recreation).
     G. Change housing (quarters).
     H. Remove from program and/or group activity.
     I. Loss of job.
                                  - 23 -
    Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 24 of 25




     J. Impound inmate’s personal property.
     K. Confiscate contraband.
     L. Restrict to quarters.
     M. Extra duty.




     The DHO sanctioned Cain on the Code 104 violation to forty-one (41)

days loss of Good Conduct Time; sixty (60) days disciplinary segregation;

forfeiture of 100 days non-vested good conduct time, and 18 months loss of

phone and visiting privileges. On the Code 201, the DHO sanctioned Cain to

twenty-seven (27) days loss of Good Conduct Time; thirty (30) days

disciplinary segregation; and three (3) months of loss of phone privileges,

thru 11-11-2015.

     Thus, contrary to Petitioner’s claim that he is “being treated more harsh

than others that are similarly situated when imposing sanctions”, (Doc. 2),

the sanctions imposed by the DHO in the present case were consistent with

the severity levels of the prohibited acts and within the maximum available

to the DHO. Accordingly, the petition will be denied.




                                    - 24 -
      Case 3:17-cv-00105-MEM-DB Document 44 Filed 08/26/21 Page 25 of 25




IV. Conclusion

        For the reasons stated above, the petition for a writ of habeas corpus

will be DENIED. A separate Order will be issued.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATED: August 26, 2021
17-0105-02




                                     - 25 -
